Reasons for Allowance
1.            This application is in condition for allowance.
2.            Claims 1, 2, 4-7, 9-11, 13, 14, 16, 17, 21, and 22 are allowed.
3.            The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or render obvious an electronic rodent trap with remote notification capability as claimed in detail, especially the feature of a removable tunnel module and a removable electronics module within the outer housing and having opposed walls with opposed electric contacts which mate with each other when the modules are positioned within the outer housing to electrically couple oppositely charged lower killing plates elevated above the floor on raised tracks separated by a channel that forms a longitudinally extending gap separating the lower plates with the high voltage killing circuit in the electronics module. Applicant’s arguments were persuasive because they showed that Wetzel in view of Levine and Fitzgerald neither discloses nor suggests the removable electronic rodent trap tunnel and electronics modules as provided by claims 1, 7, 11, and 17. Wetzel in view of Levine and Fitzgerald teaches a removable tunnel module and a removable electronics module but not received within the outer housing and with opposed walls with opposed electric contacts which mate when positioned within the outer housing to electrically couple oppositely charged lower killing plates elevated above the floor on raised tracks separated by a channel that forms a longitudinally extending gap separating the lower plates with the high voltage killing circuit in the electronics module; thus, Wetzel in view of Levine and Fitzgerald do not fairly teach this limitation as specifically required by the claimed device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J. R. L./
Examiner, Art Unit 3643


/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643